DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 24-40 in the reply filed on 07/22/2022 is acknowledged.  As such, elected claims 24-40 and newly added claims 41-47 are being examined.  Claims 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

Claim Objections
Claims 24-32 are objected to because of the following informalities:  
In claim 24, line 4, the limitation “trigger assembly, and movable handle of a surgical instrument;” needs to be amended to - - a trigger assembly, and a movable handle of a surgical instrument; - - .  
In claim 24, line 11, the limitation “including a drive plate and knife assembly extending therethrough, and a torsion spring;” needs to be amended to - - including a drive plate and a knife assembly extending therethrough, and a torsion spring; - - .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24, lines 2-4 recite the limitation of “separating a first housing half from a second housing half to expose a front end assembly, a trigger assembly, and movable handle of a surgical instrument.”  However, it is unclear if the first and second housing halves are part of the instrument or not.  In order to overcome this ambiguity, the claim needs to recite explicitly that the surgical instrument includes a housing made of the claimed first and second halves.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-32, 33-40 and 41-47 are rejected under 35 U.S.C. 103 as being unpatentable over Krastins et al. (US 20160338764 A1) in view of Baxter, III et al. (US 8,789,741) and Muller (US 6,322,579).
As applied to claims 24-32, 33-40 and 41-47, Krastins et al. teach a surgical instrument which includes a housing (20 with first half 22a and second half 22b), a shaft (80) extending from the housing, and end effector (100), a drive plate (142), and a knife member (172). The shaft defines a rectangular configuration. The end effector includes first (110) and second (120) jaw members coupled to one another via a pivot pin (103) extending between long sides of the shaft and movable about the pivot pin between spaced-apart and approximated positions. The drive plate (142) is configured such that translation of the drive plate (142) through the shaft (80) and relative to the end effector assembly (100) pivots the jaw members (110, 120). The drive plate (142) defines surfaces that are parallel to the long sides of the shaft. The knife member (172) is configured to translate through the shaft and relative to the end effector assembly between retracted and extended positions. The knife member defines surfaces that are parallel to the surfaces of the drive plate and the long sides of the shaft (abstract). 
Krastin et al. further teach drive assembly (140) includes drive plate (142) and slider assembly (150). Drive plate (142) extends distally from housing (20) and through shaft (80) to operably engage end effector assembly (100) such that, as detailed below, translation of drive plate (142) through shaft (80) and relative to end effector assembly (100) pivots jaw members (110, 120) of end effector assembly (100) between the spaced-apart and approximated positions. Slider assembly (150) operably couples flange portion (47) of movable handle (40) with drive plate (142) such that pivoting of movable handle (40) by a common pivot pin (paragraph [0016]) between the initial position and the compressed position pivots jaw members (110, 120) of end effector assembly (100) between the spaced-apart and approximated positions, while ensuring application of an appropriate closure force or closure force within an appropriate closure force range to tissue grasped between jaw members (110, 120) in the approximated position thereof (paragraph [0088]).  
Krastin et al. further teach the drive plate (142) include a flange (143) disposed at the proximal end thereof.  Flange (143) defines an aperture/slot (144) configured to receive a second leg (162) of torsion spring (160) therein such that translation of second leg (162) of torsion spring (160) relative to housing (20) effects corresponding translation of drive plate (142) relative to housing (20, paragraph [0092]).
Krastin et al. further teach the drive plate (142), as mentioned above, extends distally from housing (20) and through shaft (80) to operably engage end effector assembly 100. Drive plate (142) is oriented similarly to shaft (80), e.g., such that the width of drive plate (142) extends along the width dimension of shaft (80). Drive plate (142) further defines a track edge (146) extending along a portion of each longitudinal side thereof. Track edges (146) are configured to slidably receive knife plate (172), as detailed below. A cam-pin aperture (147) configured to receive a cam pin (105) associated with end effector assembly (100) is defined transversely through drive plate (142) towards the distal end of drive plate (142). A mouth (149) configured to receive a pivot pin (103) associated with end effector assembly (100) is defined at the distal end of drive plate (142, paragraph [0093]).
Krastin et al. further teach the instrument (10) may also include an electrosurgical cable (not shown) that connects instrument (10) to a generator (not shown) or other suitable power source, although instrument (10) may alternatively be configured as a battery-powered instrument. The electrosurgical cable includes lead wires, e.g., lead wires (107, Fig. 12), extending therethrough that have sufficient length to extend through housing (20) and shaft (80) in order to operably couple the generator, energy activation assembly (190), and end effector assembly (100) with one another to enable the selective supply of energy to electrically-conductive plates (112, 122) of jaw members (110, 120) of end effector assembly (100), e.g., upon activation of activation switch (194) of energy activation assembly (190, paragraph [0077]). 
As such, Krastins et al. teach manufacturing and assembly process of the surgical instrument having the claimed housing halves (22a, 22b, Fig. 13), an slider assembly, an elongated outer shaft including a drive plate and a knife assembly extending therethrough, and a torsion spring having an upper leg engaged in a slot defined in the drive plate; a pivot pin attaching an end effector assembly; a cam pin of the end effector assembly for coupling the end effector assembly to the drive plate, a knife blade of the knife assembly coupled to the drive plate; and a pair of jaw wires routed in a wire guide in the housing. Krastins et al. do not explicitly teach that the instrument is disassembled for reprocessing using the claimed steps of separating the first and second housing halves to expose a front end assembly, a trigger assembly and a movable handle; disengaging a biasing spring from the second housing half to enable removal of the trigger assembly from the surgical instrument; removing a pivot pin to enable removal of the movable handle from the second housing half; removing the front end assembly from the second housing half; orienting the front end assembly to expose a slider assembly, an elongated outer shaft including a drive plate and knife assembly extending therethrough, and a torsion spring; grasping an upper leg of the torsion spring to disengage the upper leg from a slot defined within the drive plate; disengaging the drive plate from the slider assembly; and removing the torsion spring from the slider assembly (as in claims 24, 33 and 41); wherein the torsion spring is disengaged from the slot defined in the drive plate by rotating the torsion spring in a first direction (as in claims 26, 35 and 43); removing a pivot pin from an end effector assembly of the surgical instrument  removing a cam pin from the end effector assembly; and releasing the end effector assembly from the drive plate (as in claims 27, 36 and 44); retaining the elongated outer shaft in place while removing the drive plate and a knife blade of the knife assembly from the elongated outer shaft (as in claims 28, 37 and 45); disengaging the knife blade from the drive plate (as in claims 29 and 38); removing a pair of jaw wires from a wire guide disposed in the housing by unrouting the wires therefrom (as in claims 30, 39 and 46); removing the end effector assembly and the jaw wires from a distal end of the elongated outer shaft (as in claim 31); and sterilizing at least one of the slider assembly, the elongated outer shaft, the end effector assembly, the wire guide, the jaw wires, the knife assembly, the knife blade, the torsion spring, or the drive plate (as in claims 32, 40 and 47).
However, Baxter, III et al. teach a surgical instrument that has an actuation system that is configured to generate at least two separate actuation motions. A clutch assembly is movable between an engaged position wherein the clutch assembly is in operable engagement with the actuation system and an unengaged position. In various forms, the surgical instrument includes a manually actuatable trigger assembly that interfaces with the clutch assembly and the actuation system such that a first stroke of the trigger assembly causes the actuation system to generate a first one of the actuation motions and moves the clutch assembly from the unengaged position to the engaged position whereupon a second stroke of the trigger assembly causes the actuation system to generate another one of the actuation motions (abstract).  Baxter, III et al. further teach that the devices disclosed therein can be designed to be disposed of after a single use, or they can be designed to be used multiple times. In either case, however, the device can be reconditioned for reuse after at least one use.  Reconditioning can include any combination of the steps of disassembly of the device, followed by cleaning or replacement of particular pieces, and subsequent reassembly (added emphasis). In particular, the device can be disassembled, and any number of the particular pieces or parts of the device can be selectively replaced or removed in any combination. Upon cleaning and/or replacement of particular parts, the device can be reassembled for subsequent use either at a reconditioning facility, or by a surgical team immediately prior to a surgical procedure. Those skilled in the art will appreciate that reconditioning of a device can utilize a variety of techniques for disassembly, cleaning/replacement, and reassembly. Use of such techniques, and the resulting reconditioned device, are all within the scope of the present application (paragraph bridging cols. 23-24, col. 24, lines 17-20).
	Muller teaches a surgical sliding shaft instrument (10) comprising a guide element (12), which is provided with a carriage (14). It further includes a grip part element (16), which is comprised of a stationary grip part (18), one end of which is provided with a grip trunk (20) pivotably linked to the guide element (12) and also releasably inter-locked with the guide element (12). It further includes a movable grip part (22), which is pivotally connected to the grip trunk (20) and, via a push part (24) extending through a slit in the grip trunk (20), is in operable engagement with the carriage (14). A compression spring (28) tensions or biases the movable grip part (22) in a rest position. An inter-locking element (26) serves for releasable connecting of the grip trunk (20) and guide element (12). The compression spring (28) is integrated in the carriage (14) and pretensions both the carriage (14) as well as the movable grip part (22) in a rest position (abstract).  Muller further teaches that the surgery instrument can be disassembled for cleaning and sterilization in an easy and fast manner wherein the inter-locking element (26) is disengaged, the carriage (14) extracted, the grip part element (16) removed by releasing, or as the case may be, extraction of the pivot pin (54) and the moveable grip part (22) removed by extraction by the pivot pin (52). Thereby, all individual components can be conveniently cleaned and sterilized and furthermore teaches that the assembly occurs in the reverse manner of the above-described disassembly.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided Krastins et el. with the claimed disassembly and sterilization processes of exposing the components by separating the first housing half and the second housing half to access the interior of the housing, grasping the upper leg of the torsion spring to disengage the spring, disengaging the drive plate, removing the torsion spring, rotating the torsion spring in a first direction, removing pivot pin, exposing and removing the cam pin of the end effector assembly and releasing the end effector from the drive plate, retaining the elongated outer shaft in place while removing the drive plate and a knife blade of the knife assembly from the elongated outer shaft, disengaging the knife blade from the drive plate, removing the pair of jaw wires from the wire guide disposed in the housing by unrouting the wires therefrom, removing the end effector assembly and the jaw wires from a distal end of the elongated outer shaft and sterilizing at least one of the slider assembly, elongated outer shaft, end effector assembly, wire guide, jaw wires, knife assembly, knife blade, torsion spring, or drive plate, as taught by Baxter, III et al. and Muller, as an effective means of cleaning, sterilizing and even refurbishing the instrument without the need for replacing it with a brand new instrument resulting in significant cost savings. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hibner et al. (US 8,376,957) teaches a well-known biopsy device wherein the device is reconditioned, cleaned and sterilized after a first use (col. 18, lines 13-47).
Foshee et al. (US 5,342,391) teaches a well-known endoscopic surgical instrument which is able to be disassembled in order to facilitate cleaning of the instrument or replacement of certain components (abstract, lines 1-23).
Boudreaux et al. (US 20100198220A1) teaches a well-known electrosurgical instrument that is reconditioned utilizing a variety of techniques for disassembly, cleaning/replacement, and reassembly (paragraph [0207]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        08/29/2022